Citation Nr: 0631990	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern



INTRODUCTION

The veteran had active service with the Recognized Guerrillas 
from March 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The veteran died in May 1991 at the age of 67; the death 
certificate states that the cause of death was severe anemia 
and melena.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Severe anemia and melena were not present in service or 
for many years thereafter, and were not otherwise related to 
service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the appellant in August 2002, 
prior to the denial of the appellant's claim in November 
2002.

VA has otherwise fulfilled its duty to notify the appellant 
in this case.  In the August 2002 letter, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letter, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letter also advised the appellant to submit 
any relevant evidence in her possession.  

In terms of notification regarding the degree of disability 
and effective date, required elements identified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), any 
lack of notice thereof does not prejudice the appellant.  Any 
such downstream issue is rendered moot based upon the denial 
below, and the appellant is not prejudiced by the Board's 
consideration of the pending issue.

Accordingly, the Board finds that the August 2002 letter 
fulfilled VA's duty to notify, including the duty to notify 
the appellant to submit any pertinent evidence in her 
possession. 

The Board also finds that all necessary assistance has been 
provided to the appellant. The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining service 
medical records and medical records identified by the 
appellant.  

The Board notes that there was no VA examination or opinion.  
However, under 38 U.S.C.A. § 5103A(d), VA is only required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

As there is no competent evidence of a possible nexus between 
the veteran's death and service, a medical opinion is not 
required, and the Board finds that the record as it stands 
includes sufficient evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  As such, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran. 




Legal Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(4).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Where a veteran served for at least 90 days during a period 
of war and manifests primary anemia to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

In reaching its decision, the Board has considered all of the 
pertinent evidence of record, including statements from the 
appellant, service medical records and death certificate, 
medical certificates from Dr. Christanto Taganas and Our Lady 
of Lourdes Hospital, and patient questionnaires from Dr. R.B. 
Masilungan and the Radiation Therapy Associates Medical 
Group.

The appellant contends that the veteran's death was caused by 
"disabling residuals" incurred during active service.  
Specifically, it is maintained that the veteran was ill 
during service, and that his condition continuously worsened 
until his death.  During the veteran's lifetime, service 
connection was not established for any disability.

The evidentiary record shows that the conditions associated 
with the veteran's death, anemia and melena, began many years 
after his separation from service.  While the appellant has 
submitted medical records from several different physicians 
and hospitals, there is no competent medical evidence showing 
that the veteran's severe anemia and melena were related to 
military service.  In his "Report of Physical Examination of 
Enlisted Personnel Prior to Discharge" the veteran failed to 
report any disorder or injury, and the physician found the 
veteran's health to be normal.  No competent medical evidence 
has been submitted to suggest any relationship between the 
claimed in service illness and the conditions which led to 
the veteran's demise.  Accordingly, service connection for 
the cause of the veteran's death is not established.  

In reaching its decision, the Board has also taken into 
account the appellant's assertions regarding her claim.  
However, it does not appear that the appellant is 
medically trained to offer any opinion as to causation.  
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992).  The 
Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the preponderance of the evidence establishes that a 
disability that had its onset in service or was proximately 
due to or the result of a service-connected disability did 
not cause or contribute significantly or materially to the 
cause of the veteran's death, the claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312.


ORDER


Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


